CLEMENS, Senior Judge.
Defendant Jerry Leftridge appeals from the trial court’s denial of credit on his sentence for time he spent while on bail before being sentenced.
The trial court had originally sentenced defendant on his plea of guilty to stealing to four years in prison. However, the court suspended that sentence and put defendant on probation. The court later revoked probation and ordered execution of the original four year sentence. It allowed defendant credit on the sentence for time defendant had spent in jail.
Defendant moved the trial court for further credit for the three months he had been free on bail before pleading guilty and being sentenced. On our own motion we consider this an appealable order.
Two statutes are cited, one specific and the other general. The state relies on Section 558.031 RSMo.1978 (and also cites its predecessor, Section 546.615, RSMo.1975) which allows a convicted felon credit “for time spent by him in prison or jail”. The trial court allowed that credit, but denied credit for time spent while on bail.
Defendant, claiming credit also for time while free on bail, relies on definition statute, Section 556.061(6) RSMo. declaring a person is “in custody when he has been arrested but not been delivered to a place of confinement”. We find that inapplicable here.
The point was squarely before us in Beaver v. State, 543 S.W.2d 787 (Mo.App.1976). We ruled: “The trial court correctly found that a defendant on bail is not in custody, and that the law does not allow credit against a sentence for time on bail.” See also State v. Carr, 567 S.W.2d 422 (Mo.App.1978).
*234The trial court did not err in refusing to give defendant credit on his sentence for time he was free on bail.
Affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.